department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date o f f ic e o f c h ief c o u n sel number release date cc tege eoeg et1 scaf-114853-02 uilc internal_revenue_service national_office service_center advice memorandum for elizabeth s henn deputy area_counsel northeast and midatlantic area cc tege nema bal attention sandra m jefferson from michael a swim acting assistant chief_counsel exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg subject fica refund claims based upon the case of north dakota state university v united_states this responds to your request for significant service_center advice dated date in connection with questions posed by the philadelphia service_center concerning how to process refund claims filed by taxpayers based on the decision in 255_f3d_599 8th cir in accordance with sec_6110 this significant service_center advice should not be cited as precedent issue whether service centers should make refund payments to universities and colleges or university and college professors who file claims for refunds of the employer or employee portion of federal_insurance_contributions_act fica_taxes paid based upon the north dakota state university decision conclusion service centers should make refunds of fica_taxes only to taxpayers having claims that concern cases that arise within the jurisdiction of the eighth circuit of the united_states court_of_appeals and that have the exact facts as the facts in the north dakota state university case cases having the exact facts are cases involving tl-n-1440-00 payments to college or university professors made in exchange for the relinquishment of their tenure rights all other claims of refund of fica_taxes that cite the north dakota state university decision should be denied as provided in north dakota state university v united_states aod cc-2001-08 date we will continue to litigate our position in cases having different facts in cases that are appealable to the eighth circuit and in all cases in other circuits discussion the eighth circuit of the united_states court_of_appeals is the first circuit_court to address the issue of whether early retirement benefits paid to tenured university professors should be considered wages for the purposes of fica in the north dakota state university case the irs argued that the determination of whether early retirement payments made to tenured faculty members are subject_to fica_taxes depends upon whether such payments arise out of the employer-employee relationship and not upon whether the payments are made to employees to relinquish a contractual and constitutionally-protected right in 327_us_358 the supreme court stated that the term wages is to be broadly interpreted to import the breadth of coverage consistent with the purposes of the social_security act since no statutory exclusion from wages exists for early requirement payments made to employees or for payments made to employees for relinquishment of tenure rights and because the payments in this case arise out of the employer-employee context for services rendered by the tenured faculty members for their employer these payments should be considered wages subject_to fica_taxes the irs further argued that the payments should be considered wages subject_to fica because the payments were similar to the amounts employees received in relinquishing their seniority rights acquired as a consequence of past services under revrul_75_44 1975_1_cb_15 after the eighth circuit entered a judgment adverse to the service we issued an action on decision cc-2001-08 date aod lexis stating the service’s nonacquiescence in the decision although the irs disagrees with the decision several taxpayers have filed refund claims with the philadelphia service_center for the fica_taxes withheld and paid_by their employers citing the north dakota state university decision as support for issuing the refunds you requested advice on how to process these refund claims in accordance with action on decision cc-2001-08 date service centers should deny all refund claims of fica_taxes filed that cite the north dakota state university as support for issuing the refund unless the taxpayer’s claim concerns a case that arises within the jurisdiction of the eighth circuit and has the exact facts as the north dakota state university case in those cases the taxpayer must submit adequate proof of tenured status and a copy of the early retirement agreement to support a claim_for_refund of fica_taxes if you have any additional questions please contact elliot rogers at
